Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Applicant’s arguments, filed 11/17/2020, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Priority
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention
.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This application, U.S. Application No. 15/261,607, is a domestic application filed 9/9/2016, and claims benefit as a CON of U.S. Application No. 15/159,598, filed 5/16/2016, issued as U.S. Patent No. 9,750,581; U.S. Application No. 15/159,598 claims benefit as a DIV of U.S. Application No. 13/911,708, filed 6/6/2013, issued as U.S. Patent No. 9,636,189; U.S. Application No. 13/911,708 claims benefit as a CIP of U.S. Patent No. 12/022,531, filed 1/30/2008, now abandoned; U.S. Patent No. 12/022,531 claims 
However, the parent U.S. Application Nos. 11/277, 721, 12/022,531, 13/911,708, and 15/159,598, upon which priority is claimed, fail to provide adequate support under 35 U.S.C. 112 § 112(a) or (pre-AIA ), first paragraph, for the methods of instant claims 17, 23, and 26, nor the dependent claims.  The parent U.S. Application Nos. 11/277, 721, 12/022,531, 13/911,708, and 15/159,598 do not disclose the instant method of forming a hydrogel that expands in only one direction, wherein the hydrogel forms a biopsy site marker, comprising the steps enumerated in claims 17, that is,  (a) forming a bioabsorbable cylindrical marker body from the hydrogel; (b) curing the hydrogel; (c) inducing stress in the hydrogel during the step of curing, stress is induced in a direction parallel to a longitudinal axis defined by the cylindrical marker body, thereby increasing the hydrogel in length and decreasing the hydrogel in diameter, such that the cylindrical marker body will expand in diameter and contract in length upon deployment of the biopsy site marker in tissue: and (d) inserting a permanent marker element into the hydrogel.  Nor do the parent documents disclose a method of forming a hydrogel that expands in only one direction, wherein the hydrogel forms a biopsy site marker, comprising the steps enumerated in claims 23 and 26.  Thus, the benefit date of the instant claims is deemed to be the filing date of the instant application, 9/9/2016.  If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112 § 112(a) or (pre-AIA ), first paragraph.
Applicant argues that examples of the forming steps of instant claim 17 are generally described in paragraph 60 of the present specification as published and paragraph 60 of priority application US Ser. No. 11/277,721; and are shown as item 14a in Figs. 5 and 6 of the present application and the 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s arguments that the instant limitations are found in the present specification, the examiner agrees, and the benefit date of the instant claims is deemed to be the filing date of the instant application, 9/9/2016.   However, the examiner maintains that parent U.S. Application Nos. 11/277, 721, 12/022,531, 13/911,708, and 15/159,598 do not disclose the instant methods of forming a hydrogel that expands in only one direction, wherein the hydrogel forms a biopsy site marker, comprising the steps enumerated in claims 17, 23, and 26.  Applicant states that the limitations are found in paragraphs 29 and 60, and item/FIGS of US Ser. No. 11/277,721, and similar subject matter is described in priority applications US Ser. No. 15,159,598 and US Ser. No. 13/911,708, but the sections applicant points to do not disclose a method to make hydrogel that expands in only one direction, wherein the hydrogel forms a biopsy site marker, the method comprising: (a) forming a bioabsorbable cylindrical marker body from the hydrogel; (b) curing the hydrogel; (c) inducing stress in the hydrogel during the step of curing, stress is induced in a direction parallel to a longitudinal axis defined by the cylindrical marker body, thereby increasing the hydrogel in length and decreasing the hydrogel in diameter, such that the cylindrical marker body will expand in diameter and contract in length upon deployment of the biopsy site marker in tissue: and (d) inserting a permanent marker element into the hydrogel.  For these reasons, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 17-26 are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over US 20160263255 to Ahari.   Ahari teaches a method to make hydrogel that expands in only one direct, wherein the hydrogel forms a biopsy site marker, the method comprising: (a) forming a bioabsorbable cylindrical marker body from the hydrogel; (b) curing the hydrogel; and (c) inducing stress in the hydrogel during the step of curing, stress is induced in a direction parallel to a longitudinal axis defined by the cylindrical marker body, thereby increasing the hydrogel in length and decreasing the hydrogel in diameter, such that the cylindrical marker body will expand in diameter and contract in length upon deployment of the by expand the cylindrical marker body in length and contract the cylindrical marker body in diameter; and (d) inserting a metallic marker element into the cylindrical marker body (abstract; paragraphs 11-36).

Applicant’s arguments have been fully considered but are not found persuasive.   For the reasons given above, the benefit date of the instant claims is deemed to be the filing date of the present application, 9/9/2016.   Ahari has an effective filing date of 3/28/2006, and is proper prior art under pre-AIA  35 U.S.C. 102(e).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-23 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US 20080208347 to Muratoglu in view of US 20020188196 to Burbank.   Muratoglu discloses a method to make hydrogel that expands in only one direct, the method comprising: (a) forming a bioabsorbable cylindrical marker body from the hydrogel; (b) curing the hydrogel; and (c) inducing stress in the hydrogel during the step of curing, stress is induced in a direction parallel to a longitudinal axis defined by the cylindrical marker body, thereby increasing the hydrogel in length and decreasing the hydrogel in diameter, such that the cylindrical marker body will expand in diameter and contract in length upon deployment of the biopsy site marker in tissue, and (d) inserting a permanent marker element into the hydrogel (abstract; paragraphs 10-46, 120, 220, 277, 296; claims 1-71).  Although Muratoglu does not teach the use of its hydrogel as a biopsy site marker, there is no material difference between the hydrogel made by Muratoglu and the instant method.   The hydrogel of Muratoglu is stressed in a direction parallel to a longitudinal axis defined by the hydrogel such that the hydrogel increases in length and decreases in diameter (paragraphs 120, 220, and 276).   At paragraph 30, Muratoglu teaches 
Muratoglu fails to teach insertion of a permanent marker element into its hydrogel. 
Burbank teaches that hydrogels are useful carriers for inserting permanent markers, such as clips or staples, into the body for radiographic detection of a site (abstract; paragraphs 3-6).  In one embodiment, the hydrogel is a rigid solid mass (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to insert a permanent marker element into the hydrogel of Muratoglu.  The rationale for this is that by inserting a permanent marker element into the hydrogel of Muratoglu, the hydrogel can be used for radiographic detection of the site where the hydrogel is implanted.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618  
                                                                                                                                                                                                      


February 26, 2021